Citation Nr: 1818673	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-24 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDING OF FACT

There is no competent and credible evidence corroborating the Veteran's claimed in-service stressors and, consequently, he does not have a diagnosis of PTSD based on a verified in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in October 2011.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board does acknowledge that the Veteran has not been afforded a VA examination in connection with his claim.  As is discussed in more detail below, the Board finds that the evidence is insufficient to corroborate the claimed in-service stressors.  As such, the duty to assist and provide an examination has not been triggered in this appeal.  38 C.F.R. § 3.159(c)(4)(i). 

Service Connection

The Veteran seeks service connection for an acquired psychiatric disability, claimed as PTSD.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304 (f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).

Once the claimed stressor has been verified, the veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The provisions of 38 C.F.R. § 4.125 (a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-5).  Here, as the Veteran's claim was certified in March 2016, it is to be considered under the DSM-5. See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The Board finds that service connection should be denied.

The Veteran contends that he has PTSD as a result of several separate incidents which occurred during his period of active service.  The Veteran's service separation documents indicate that he served as an Air Traffic Control Operator.  He has verified service in Korea, but he did not serve in the Republic of Vietnam.  

The Veteran has reported that on one occasion, while stationed in Korea, he was walking past a controlled sentry post maintained by the Korean Air Force when he was ordered to halt and turn around.  He states that the guard pointed a rifle at him.  Several weeks later he reported that a Korean guard was shot at that same post by his officer for sleeping on duty and that he later saw the Korean soldier's body.  

He also reported that on a separate occasion, he was awakened by a siren to find that a mountain had been set fire by Koreans and he was ordered to pack sand bags and set them around the diesel fuel drums and other items.  He was also ordered to take a water hose to the perimeter and wet down dry brush.  While there, a first lieutenant came out and told him not to step 10 feet to the right because land mines were planted there.  

A letter from a fellow soldier states that he and the Veteran were deployed together to the Palongsan Mountain site in Korea.  The letter states that they did not work the same shifts, and does not indicate that he experienced the same incidents as reported by the Veteran.  He did provide some photographs from their shared time in Korea.  The photographs show several parts of the base, and the Veteran.  They do not show any of the specific incidents reported by the Veteran.  Letters submitted by the Veteran's spouse and daughter attest to his symptoms post-service, but do not provide any evidence regarding the alleged stressors.  A request for post-service private treatment records was returned to VA by the physician indicating that no records were available.  

Turning to an evaluation of the competency, credibility, and weight to be afforded to this evidence, the Board acknowledges that the Veteran is competent to give evidence regarding what he experienced in service, such as recounting events that he witnessed or feelings that he experienced.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994). While the Veteran is competent to provide such evidence, the Board finds that his stressors must be corroborated by evidence other than his own testimony.  The Board, as the fact finder, must determine the credibility of lay evidence.  Culver v. Derwinski, 3 Vet. App. 292 (1992).

As an initial matter, the Board finds that the Veteran did not engage in combat with the enemy, and has not claimed that such stressors are related to any such event.  Further, the Board finds that his reported stressor does not relate to a fear of hostile military or terroristic activity as contemplated by the amended regulation.  Specifically, in the promulgation of the new regulation, it was noted that such amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  Furthermore, it was stated that the new rule would not cover a service member who experienced fear of hostile military or terrorist activity after learning about the experiences of others with such activity but before being deployed to a war zone.  Rather, the rule is intended to apply only when the veteran's service is proximate in time and place to the traumatic event to which the veteran has responded with intense fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (July 13, 2010).  In the instant case, the Veteran's reported stressors are related to his ordinary duties and interactions with either American or allied-Korean forces.  Further, the evidence suggests that he served at either at Palongsan Mountain or Daegu United States Army Garrison, both of which are located in the southern region of South Korea, a significant distance from the Korean Demilitarized Zone.  Essentially, there is no evidence of record indicating that he served in an active war zone.  In short, while the Board understands that any overseas service may include certain tensions, there was no hostile military activity at his places of deployment.  As such, the claimed stressors fall outside the regulation pertaining to fear of hostile military activity and this uncorroborated account cannot serve as a verified stressor for the purpose of establishing a claim of entitlement to PTSD.

The Board has searched the record and found no other evidence to corroborate any of the reported stressors.  The Veteran has not provided more specific details of those incidents such as dates or time, or the names of other individuals who may have witnessed the events.  The Board does note that the Veteran's available personnel records are limited, however, it is unlikely that they would have documented any individual incidents such assisting in putting out a fire, or the death of a non-American soldier who was not the Veteran or a member of the Veteran's unit.  Further, the RO in October 2012 issued a formal finding of insufficient evidence to submit the claim for verification of stressors.  In that formal finding, the RO noted that the Veteran had provided evidence such as a highlighted sick call form proving his time in Korea, but that he was in Korea is a fact conceded.  No further details were provided regarding the incidents which VA could use to verify the incidents as reported.  The Board also observes that the Veteran's August 2008 VA treatment records include a PTSD screening test in which he expressly denied any past experience so frightening, horrible or upsetting that in the past month he had had nightmares about it; tried hard not to think about it; engaged in avoidance behavior; resulted in constat guarding or watchful behavior; or resulted in feelings of numbness or detachment from others, activities or his surroundings.  This medical record is inconsistent with the Veteran's subsequent reports of stressors significant enough to result in a diagnosis of PTSD. Finally, the Board has reviewed the Veterans service treatment records and found no evidence of any psychiatric disability or symptoms reported during his period of active service to which a present psychiatric diagnosis may be linked.  In essence,  while the Veteran is certainly competent to provide lay testimony as to his reported stressors, the Board must conclude that those statements lack credibility as they are inconsistent with the record and there is simply inadequate evidence in the record to support those statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board does acknowledge that the Veteran's VA treatment records indicate that in August 2010 he was diagnosed with PTSD, and has been treated as such since that time. The question of whether the Veteran was exposed to a stressor in service under these facts is a factual one, however, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  Whether a claimed stressor actually occurred is a question of fact for adjudicators.  The medical records that suggest that the Veteran experienced an in-service trauma are based on the Veteran's own account of in-service stressors that are otherwise unverified, as discussed above.  The medical records do not identify any specific supporting evidence corroborating the assertion that the Veteran experienced the claimed in-service events.  The Board therefore does not find that the opinions lend additional credibility to the Veteran's accounts of an in-service stressor.

In light of the above, the Board finds that there is no competent and credible evidence corroborating the Veteran's claimed stressors and, consequently, he does not have a diagnosis of PTSD based on a verified in-service stressor.  As such, service connection of PTSD is not warranted in this matter.

Finally, the Board notes that the Veteran's VA treatment records indicate that he also has potentially related psychiatric diagnoses such as depression and anxiety.  To the extent that a claim for PTSD includes any and all other psychiatric diagnoses which may be related to the PTSD symptoms as reported by the Veteran (see Clemons v. Shinseki, 23 Vet. App. 1 (2009)), such claims ultimately require a medical nexus to an in-service stressor.  As the Board has determined that such a stressor cannot be verified, the claim for any psychiatric disability other that PTSD must also be denied at this time. 

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for an acquired psychiatric disability, claimed as PTSD, is denied.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


